Argued March 18, 1927.
Appellant petitioned the orphans' court for a citation to show cause why legacies should not be paid with interest. The question arose under the will of Dr. Mayer of Johnstown, who died in 1920. As it relates to the question before us, the will directs that all "just debts consistent with the preservation of my estate be paid," and, further, "It having been my ambition since early youth to furnish means by which some worthy child might secure a higher education, for that purpose I give and bequeath unto Duke Stouppe and Louise Stouppe . . . . . . the sum of Five Thousand Dollars ($5,000) each, to be considered a just debt, to be paid to . . . . . . their mother, to be held in trust for the persons as herein set forth." Finally, "My estate shall be kept intact until the year 1930, at which time my entire estate shall be settled and divided."
It was the contention of the mother, petitioner in the court below, that she was entitled to the full sum with interest at the present time. No account has been filed by the executrix. It was stated at the bar of the court that, at the time of the death of the testator, the estate was scarcely solvent; and the executrix, to carry out the purposes mentioned in the will, was required to be very careful in the conservation and administration of the estate. The court below found there was a *Page 410 
direct conflict between the direction to treat the gift in question as a "just debt," and the last quoted provision of the will postponing distribution of the estate until 1930. For that reason it refused the petition, following the rule that, where contradictory clauses appear in a will, the last clause should take effect to the exclusion of any prior or inconsistent clauses. This principle of construction applies, however, only where the two clauses are clearly inconsistent: Phillips's Est., 205 Pa. 504, 509; Sheetz's Appeal, 82 Pa. 213, 217; Mutter's Estate, 38 Pa. 314, 321.
In ascertaining the intent and purpose of a testator, as expressed by his will, we should, if possible, harmonize the language so as to give effect to what might apparently be inconsistent and repugnant clauses or provisions. We are not at liberty to disregard plain words and say they are meaningless, unless after a careful consideration of the entire instrument it is not possible to give them any meaning: Moore's Estate,241 Pa. 253, 257; McDevitt's Appeal, 113 Pa. 103. In construing the language of a will, that testator's intention may be ascertained with certainty, we are at liberty to seek assistance from the circumstances attending the decedent, such as the condition of the testator's family, the amount and character of his property, and the objects of his bounty: Glasgow's Estate (No. 1) 243 Pa. 613, 617; Arnold's Estate,240 Pa. 261, 265; Gilmore's Estate, 154 Pa. 523, 530; Postlethwaite's Appeal, 68 Pa. 477, 480; Rewalt v. Ulrich,23 Pa. 388, 391; Crick's Estate, 35 Pa. Super. 39, 46; Schouler on Wills (6th ed.), section 949.
When testator directed his "just debts to be paid," he did an unnecessary act, since the law makes payment of debts mandatory, and no act of testator could defeat or defer this requirement. A time is limited by law within which an estate must be settled, and after the expiration of that time a creditor can force payment. Consequently, the direction in the will, to pay the debts *Page 411 
"consistent with the preservation of his estate," would have no effect on actual debts, and the phrase would be legally meaningless as to them. Of course, it may be possible for the executrix to make some arrangement with creditors whereby payment may be delayed so as to preserve the estate, but that was not the purpose of this language. It was intended to lodge a certain discretion as to payment in the executrix, but, since that discretion could not be exercised as to debts due and payable, some other provision of the will must be sought to give effect to this language.
Testator calls the gift to the two children a "just debt." What did he mean by this expression? Did he wish to place this gift as a debt within the class of debts that had a preference in the settlement of the decedent's estate just discussed? If that was his idea it would be unavailing. He could not, in this fashion, create an obligation against the estate to the prejudice of debts existing at the time of his death, or of the widow's interest. Had a settlement of the estate occurred within the time allotted by law, this estate would not only have been seriously impaired, as we understand it, but it is very doubtful whether these legacies could have been paid in full. Testator, more than anyone, knew the condition of his estate and he must be presumed to have known the law.
If he could not create a debt on a parity with other debts of the estate, did he by the words used wish to emphasize to the world and his family the fact that, in making this gift, he placed it above charity, bounty and educational purposes, as at first expressed? By the use of these words, when comparing the quantity of his estate with his debts and the amount of this gift, he answered any and all questions concerning the gift. It was justly due to the children and the words "just debt" expressed a security of purpose that denies further inquiry. His will speaks plainly, as it makes no disposition for his wife and children until after 1930, except *Page 412 
some trifling bequests of jewelry; this claim is preferred before them in the settlement of the estate and may take a considerable part of it. The situation is somewhat analogous to the case of a voluntary bond, which is a debt legally chargeable against the estate of a testator, ranking after debts for value, but ahead of other legacies: Candor 
Henderson's App., 27 Pa. 119; Krell v. Codman, 154 Mass. 454,28 N.E. 578.
Dr. Mayer was a physician of high standing in his community; he had an undoubted right to dispose of his property as he saw fit, provided his wife did not object, which she did not do, and his intention must not be defeated either by an unnecessary embarrassment of his estate or a too stringent enforcement ofdiscretionary authority.
The will stated that it had been his ambition to give these worthy children a higher education. It is quite evident, if this purpose is to be carried out, that the beneficiaries should receive the education while they are "children" or during what is ordinarily termed "the educational period" for children. The children are now of an age when they should receive the benefit of higher education. If this claim is held until 1930, or, on the other hand, if it be immediately liquidated, the probabilities are that his purpose will be frustrated.
A survey of the will shows that the testator wanted to conserve his property as far as possible, consistent with carrying into effect other purposes of his will. At his death, the personal property was not sufficient to pay the debts. Testator further made his insurance payable to his estate to be used in liquidation of debts, but this amount also, added to the personal property, was insufficient. To further reduce the drain on the estate, the wife, as executrix, was to receive a small salary, scarcely sufficient to keep her, and until 1930 she and her children were denied any right to participate in the estate, except for trifling bequests of jewelry. One of the testator's own children was of school age *Page 413 
when he died. To have forced liquidation on the death of the testator, with the widow claiming her rightful share, and costs and expenses of administration deducted, the two children, beneficiaries, if they received anything, would have received in all probability the balance of the estate. Knowing this situation, and, desiring to keep the estate together and do justice, as he viewed it, to all, the testator provided that such debts as he could control should be paid consistent with the preservation of his estate; he did not intend that this gift to the two children should be a part of the estate that was to be kept intact until 1930, nor did he intend to embarrass the estate by forced liquidation to pay a "debt" which arose from his conception of what was just.
To carry out testator's intention, these gifts, as debts, might well fall into a class by themselves, as to which the executrix, under the first clause of the will, has a discretion to pay consistent with the preservation of the estate. These payments should be sufficient, if possible, to satisfy the testator's intent, and at the same time should be of an amount not to unnecessarily embarrass or injure the estate. The discretion lodged in the executrix was not absolute, but is one that may be reviewed and supervised by the courts. The direction of the will to keep the estate intact until 1930, while it emphasizes the general thought that testator wanted his income used to pay off his debts, cannot be regarded as a restriction on any payment that has been directed by prior clauses of the will, or, as to this particular gift, on a part payment from time to time as the just and equitable requirements of the trustee for the children may demand, either to reimburse for past expenditures on account of the gift, or future ones as ordered by the will. The amount to be paid, and the time of payment are in the sound discretion of the court; interest, of course, cannot be allowed until the court fixes the time of payment. *Page 414 
The decree of the court below is modified with directions that it award a suitable amount to the petitioner to be paid at such time or times as the court may fix. As thus modified, the decree is affirmed, costs to be paid by the respective parties.